DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/20/2022 has been entered. 
Claims 1-20 remain pending and are examined herein on the merits.

Response to Arguments
Applicant's arguments filed 01/20/2022 (hereinafter, Remarks) with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of White (US 3800346), Welch (US 20160340001) and Bhattacharyya (US 20190250672).
See 103 section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 3800346) in view of Welch (US 20160340001).

Regarding claim 1, White teaches a bathythermograph buoy (abstract; 14; see figs. 5 and 1-4) comprising: 
a housing (see at least figs. 1 and 5 showing the housing); 
one or more sensors carried by the housing (“instrumentation package”; col. 2, lines 26-28) and configured to repeatedly measure one or more respective parameters (at least temperature; see col. 2, ¶ at 22; see also abstract) as the bathythermograph buoy descends (at least temperature profile is determined; see col. 2, ¶ at 22 in light of background – col. 1, lines 11-39); 
a buoyancy modification device configured to increase buoyancy of the bathythermograph buoy to permit the bathythermograph buoy to ascend (the piston 24 and pressure bottle 38 act together to modify the buoyancy of the device; see col. 2 line 55 to col. 3, 
a controller (at least spring 30) configured to trigger the buoyancy modification device to increase the buoyancy of the bathythermograph buoy at a predefined depth (col. 2, ¶ line 55 to col. 3, line 24 teaches a buoyancy modification device is triggered by the spring; col. 3, lines 48-54 teaches “the spring 30 is an important consideration since a stronger spring will cause the water device to activate at a lower depth and a weaker spring will cause the water device to activate at a shallower depth”; see also abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has reached a predetermined depth”) or at a predetermined time following launch of the bathythermograph buoy or following initial contact of the bathythermograph buoy with a body of water.
White does not directly and specifically state regarding a memory carried by the housing and configured to store representations of the one or more respective parameters measured by the one or more sensors (teaching only a generic “instrumentation package, such as a bathythermograph 14, for indicating the temperature profile of the body of water”).
However, Welch teaches a buoy (10; abstract; see fig. 6) having a temperature sensor (37; see fig. 6; see at least [0032]) and an inflation control system (11; see fig. 4) having a controller (26; see figs. 4 and 6) with a microprocessor (29; [0036]) and a memory (31; see fig. 4; [0036]) where the temperature sensor “is in electronic communication with controller 26 and provides water temperature information to controller 26” ([0044]; see also [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the instrumentation package for indicating the temperature profile of the body of water of White with the specific knowledge of using the 

Regarding claim 5, White teaches that the housing comprises first (12; see figs. 1-4) and second portions (14; see figs. 1-4), wherein the first portion comprises ballast (col. 2, ¶ at 22 teaches that the device descends/sinks see abstract and fig. 3).
White does not directly and specifically state that the second portion carries the memory, and wherein the buoyancy modification device is configured to release the first portion of the housing to permit the second portion of the housing to ascend without the first portion of the housing.
However, Welch teaches a buoy (10; abstract; see fig. 6) having a temperature sensor (37; see fig. 6; see at least [0032]) and an inflation control system (11; see fig. 4) having a controller (26; see figs. 4 and 6) with a microprocessor (29; [0036]) and a memory (31; see fig. 4; [0036]) where the temperature sensor “is in electronic communication with controller 26 and provides water temperature information to controller 26” ([0044]; see also [0032]), further White teaches that it is known in the art to release a ballast/anchor to permit ascent of a submerged buoy (see col. 2, ¶ at 10 teaching it is known that an anchor/ballast may be freed such that “release of the pin from the jaws allows the rope wound around the buoy body to unravel so that the buoy body may float”).


Regarding claim 6, White lacks direct and specific statement that the one or more sensors are carried by the first portion of the housing.
However, White does disclose that the temperature readings are taken to produce a temperature profile of the water (see col. 1, lines 11-39 – background explaining the use of bathythermographs).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature readings taken to produce a temperature profile of water of White with sensors integrated with the first portion of the housing.  This is because one of ordinary skill in the art would have expected sensors in the first portion of the housing to be one of several straightforward ways of placing the sensors in the 
Further, this is a simple mechanical configuration, so the level of predictability of regarding configurations of the elements (sensors in various portions of the housing(s)) is high, requiring no significant/meaningful experimentation.

Regarding claim 7, White teaches that the one or more sensors (at least the bathythermograph sensors for determining a temperature profile of the water – see col. 2, ¶ at 22) are carried by the second portion of the housing (14; see figs. 1-4) and are also configured to measure one or more respective parameters as the bathythermograph buoy [moves] (“Attached to the bottom end of the water device is an instrumentation package, such as a bathythermograph 14, for indicating the temperature profile of the body of water.” See figs. 3-4 showing the ascent of the bathythermograph in view of col. 2, ¶ at 22).
White does not directly and specifically state that the temperature readings for determining a temperature profile of the water are as the bathythermograph ascends.
However, White does disclose that the temperature readings are taken to produce a temperature profile of the water (see col. 1, lines 11-39 – background explaining the use of bathythermographs).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature readings taken to produce a temperature profile of water of White with taking the readings while ascending.  This is because one of ordinary skill in the art would have expected readings while ascending to be one of only three straightforward ways (measuring descending/ascending or both) of determining a 

Regarding claim 8, White teaches that the buoyancy modification device comprises a flotation device configured to be inflated following descent to at least the predefined depth (col. 2, ¶ line 55 to col. 3, line 24 teaches a buoyancy modification device is triggered by the spring; col. 3, lines 48-54 teaches “the spring 30 is an important consideration since a stronger spring will cause the water device to activate at a lower depth and a weaker spring will cause the water device to activate at a shallower depth”; see also abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has reached a predetermined depth”).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over White as modified by Welch as applied to claim 1 above and further in view of Bhattacharyya (US 20190250672; hereinafter Bhattacharyya).

Regarding claim 2, White as modified by Welch lacks direct and specific teaching of a transmitter configured to transmit at least some of the representations of the one or more respective parameters measured by the one or more sensors and stored by the memory (Welch does teach in the background regarding buoys with transmitters/receivers – see col. 2, lines 24-26).
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using the marine data transmitter concept of Bhattacharyya. This is because such transmission allows for moving the sensed data to an end user quickly. This is important to provide a communication link from the marine device/bathythermograph.

Regarding claim 3, White teaches a surface flotation device configured to be or remain inflated (see fig. 4 showing a surface flotation configuration of the buoyancy device; see col. 4, lines 9-11; see figs. 6-8).
White as modified by Welch lacks direct and specific teaching that such surface inflation is during operation of the transmitter.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to transmit data ([0056-58]; [0004]; [0012]) from a water surface (see at least abstract; [0004]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using 

Regarding claim 4, White as modified by Welch lacks direct and specific teaching of a receiver configured to receive instructions regarding at least some of the operations of the bathythermograph buoy (Welch does teach in the background regarding buoys with transmitters/receivers – see col. 2, lines 24-26).
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter/receiver (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to receive data ([0055]; [0058]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using the marine data receiver concept of Bhattacharyya. This is because such reception of data allows for controlling the devices operations (see at least [0055] of Bhattacharyya). This is important to provide a communication link to the marine device/bathythermograph.

Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 3800346) in view of Bhattacharyya (US 20190250672; hereinafter Bhattacharyya).
claim 9, White teaches a bathythermograph buoy (abstract; 14; see figs. 5 and 1-4) comprising: 
a housing (see at least figs. 1 and 5 showing the housing); 
one or more sensors carried by the housing (“instrumentation package”; col. 2, lines 26-28) and configured to repeatedly measure one or more respective parameters (at least temperature; see col. 2, ¶ at 22; see also abstract) as the bathythermograph buoy descends (at least temperature profile is determined; see col. 2, ¶ at 22 in light of background – col. 1, lines 11-39); 
a buoyancy modification device configured to increase buoyancy of the bathythermograph buoy to permit the bathythermograph buoy to ascend (the piston 24 and pressure bottle 38 act together to modify the buoyancy of the device; see col. 2 line 55 to col. 3, line 25 teaching regarding the device acting to “increase the buoyancy” -col. 3 line 6- of the bathythermograph); 
a controller (at least spring 30) configured to trigger the buoyancy modification device to increase the buoyancy of the bathythermograph buoy at a predefined depth (col. 2, ¶ line 55 to col. 3, line 24 teaches a buoyancy modification device is triggered by the spring; col. 3, lines 48-54 teaches “the spring 30 is an important consideration since a stronger spring will cause the water device to activate at a lower depth and a weaker spring will cause the water device to activate at a shallower depth”; see also abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has reached a predetermined depth”)  or at a predetermined time following launch of the bathythermograph buoy or following initial contact of the bathythermograph buoy with a body of water; and 

However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter/receiver (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to both transmit and receive data (see at least [0056-58]; [0004]; [0012] and abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White with the specific knowledge of using the marine data transmitter/receiver concept of Bhattacharyya. This is because such reception of data allows for controlling the devices operations (see at least [0055] of Bhattacharyya). This is important to provide a communication link to the marine device/bathythermograph.

Regarding claim 10, White lacks direct and specific statement that the transmitter is configured to transmit representations of at least some of the one or more respective parameters measured by the one or more sensors once the bathythermograph buoy reaches a surface.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using the marine data transmitter configured to float on a surface of water concept of Bhattacharyya. This is because such transmission allows for moving the sensed data to an end user quickly. This is important to provide a communication link from the marine device/bathythermograph.

Regarding claim 11, White teaches a surface flotation device configured to be or remain inflated (see fig. 4 showing a surface flotation configuration of the buoyancy device; see col. 4, lines 9-11; see figs. 6-8) during operation of the transmitter.
White lacks direct and specific teaching that such surface inflation is during operation of the transmitter.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to transmit data ([0056-58]; [0004]; [0012]) from a water surface (see at least abstract; [0004]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using the marine data transmitter configured to float on a surface of water concept of Bhattacharyya. 

Regarding claim 16, White teaches a method of operating a bathythermograph buoy (see figs. 1-4 showing operation of a bathythermograph; see abstract regarding deployment of instruments including a bathythermograph), the method comprising: 
launching the bathythermograph buoy such that the bathythermograph buoy descends through a body of water (see figs. 1-3 showing this launching and descending); 
measuring one or more parameters (at least temperature; see col. 2, ¶ at 22; see also abstract) with one or more sensors (“instrumentation package”; col. 2, lines 26-28) of the bathythermograph buoy as the bathythermograph buoy descends (see col. 1, lines 26-39 teaching that it is known that “A bathythermograph must be progressively lowered in the body of water in order to obtain the desired temperature profile readings.”); 
increasing the buoyancy of the bathythermograph buoy following descent of the bathythermograph buoy (see figs. 3 and 4 showing this buoyant ascent following the descent) to at least a predefined depth (abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has reached a predetermined depth”), wherein the buoyancy of the bathythermograph buoy is triggered by a controller (at least spring 30) at a predefined depth (col. 2, ¶ line 55 to col. 3, line 24 teaches a buoyancy modification device is triggered by the spring; col. 3, lines 48-54 teaches “the spring 30 is an important consideration since a stronger spring will cause the water device to activate at a lower depth and a weaker spring will cause the water device to activate at a shallower depth”; see also abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has 
White lacks direct and specific teaching of transmitting representations of the one or more parameters measured by the one or more sensors.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to transmit data ([0056-58]; [0004]; [0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White with the specific knowledge of using the marine data transmitter concept of Bhattacharyya. This is because such transmission allows for moving the sensed data to an end user quickly. This is important to provide a communication link from the marine device/bathythermograph.

Regarding claim 17, White teaches storing representations of the one or more parameters measured by the one or more sensors prior to ascent of the bathythermograph buoy and transmission of the representations of the one or more parameters.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White with the specific knowledge of using the marine data transmitter concept and computer/memory of Bhattacharyya. This is because such transmission allows for moving the sensed and stored data to an end user quickly. This is important to provide a communication link from the marine device/bathythermograph.

Regarding claim 18, White teaches inflating a surface flotation device or causing the surface flotation device to remain inflated (see figs. 3 and 4 in view of figs. 6-8 showing the inflation and surface flotation; see col. 4, lines 9-11).
 White lacks direct and specific teaching of surface inflation while transmitting the representations of the one or more respective parameters measured by the one or more sensors.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to transmit data ([0056-58]; [0004]; [0012]) from a water surface (see at least abstract; [0004]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the bathythermograph having an instrumentation package of White as modified by Welch with the specific knowledge of using .

Claims 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White as modified by Bhattacharyya as applied to claims 9 (for claim 12-15) and 16 (for claims 19-20) above and further in view of Welch.

Regarding claim 12, White teaches that the housing comprises first (12; see figs. 1-4) and second portions (14; see figs. 1-4), wherein the first portion comprises ballast (col. 2, ¶ at 22 teaches that the device descends/sinks see abstract and fig. 3) and the second portion carries a memory, and wherein the buoyancy modification device is configured to release the first portion of the housing to permit the second portion of the housing to ascend without the first portion of the housing.
White does not directly and specifically state that the second portion carries the memory, and wherein the buoyancy modification device is configured to release the first portion of the housing to permit the second portion of the housing to ascend without the first portion of the housing.
However, Welch teaches a buoy (10; abstract; see fig. 6) having a temperature sensor (37; see fig. 6; see at least [0032]) and an inflation control system (11; see fig. 4) having a controller (26; see figs. 4 and 6) with a microprocessor (29; [0036]) and a memory (31; see fig. 4; [0036]) where the temperature sensor “is in electronic communication with controller 26 and provides water temperature information to controller 26” ([0044]; see also [0032]), further White teaches 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the two part bathythermograph with the instrumentation package for indicating the temperature profile of the body of water of White with the specific knowledge of using the controller having a memory which the temperature sensor provides information thereto and knowledge of releasing a ballast/anchor release of Welch. This is because such a controller/memory allows for well-known modern electronic functionality (storage of data and programming as well as execution and calculation based on the data - see at least [0032] of Welch) to be added to the instrumentation package for indicating the temperature profile of the body of water (see col. 2, lines 22-33 of White) and releasing a weight (such as a ballast or anchor) allows for increasing buoyancy of a device. This is important to provide an end user additional options for utilizing the bathythermograph buoy.

Regarding claim 13, White lacks direct and specific statement that the one or more sensors are carried by the first portion of the housing.
However, White does disclose that the temperature readings are taken to produce a temperature profile of the water (see col. 1, lines 11-39 – background explaining the use of bathythermographs).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature readings taken to produce a 
Further, this is a simple mechanical configuration, so the level of predictability of regarding configurations of the elements (sensors in various portions of the housing(s)) is high, requiring no significant/meaningful experimentation.

Regarding claim 14, White teaches that the one or more sensors (at least the bathythermograph sensors for determining a temperature profile of the water – see col. 2, ¶ at 22) are carried by the second portion of the housing (14; see figs. 1-4) and are also configured to measure one or more respective parameters as the bathythermograph buoy [moves] (“Attached to the bottom end of the water device is an instrumentation package, such as a bathythermograph 14, for indicating the temperature profile of the body of water.” See figs. 3-4 showing the ascent of the bathythermograph in view of col. 2, ¶ at 22).
White does not directly and specifically state that the temperature readings for determining a temperature profile of the water are as the bathythermograph ascends.
However, White does disclose that the temperature readings are taken to produce a temperature profile of the water (see col. 1, lines 11-39 – background explaining the use of bathythermographs).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature readings taken to produce a 

Regarding claim 15, White teaches that he buoyancy modification device comprises a flotation device configured to be inflated following descent to at least the predefined depth (col. 2, ¶ line 55 to col. 3, line 24 teaches a buoyancy modification device is triggered by the spring; col. 3, lines 48-54 teaches “the spring 30 is an important consideration since a stronger spring will cause the water device to activate at a lower depth and a weaker spring will cause the water device to activate at a shallower depth”; see also abstract and col. 1, ¶ at 42 teaching a self surfacing buoy which descends and begins ascent “when the device has reached a predetermined depth”).
White lacks teaching regarding that the transmitter comprises an antenna disposed with the flotation device.
However, Bhattacharyya teaches regarding “Wireless Network Systems And Related Methods For Marine Applications” (title; abstract) with a computing system ([0012]) having memory ([0052]) a transmitter (at least “telecommunication system” [0012]; -see also communication device 2- which includes at least “high frequency radio” [0012]) configured to transmit data ([0056-58]; [0004]; [0012]) with an antenna ([0069] teaches that “the buoys may include one or more antennas for increased connectivity”; see also [0046] teaching that the wireless communication system(s) may use antennas; 36; and [0063]).


Regarding claim 19, White teaches that the bathythermograph buoy comprises a housing (see at least figs. 1 and 5 showing the housing) comprising first (12; see figs. 1-4) and second portions (14; see figs. 1-4), wherein the first portion comprises ballast (col. 2, ¶ at 22 teaches that the device descends/sinks see abstract and fig. 3), and wherein increasing the buoyancy of the bathythermograph buoy comprises releasing the first portion of the housing to permit the second portion of the housing to ascend without the first portion of the housing.
White does not directly and specifically state that increasing the buoyancy of the bathythermograph buoy comprises releasing the first portion of the housing to permit the second portion of the housing to ascend without the first portion of the housing.
However, Welch teaches a buoy (10; abstract; see fig. 6) having a temperature sensor (37; see fig. 6; see at least [0032]) and an inflation control system (11; see fig. 4) having a controller (26; see figs. 4 and 6) with a microprocessor (29; [0036]) and a memory (31; see fig. 4; [0036]) where the temperature sensor “is in electronic communication with controller 26 and provides water temperature information to controller 26” ([0044]; see also [0032]), further White teaches that it is known in the art to release a ballast/anchor to permit ascent of a submerged buoy (see col. 2, ¶ at 10 teaching it is known that an anchor/ballast may be freed such that “release of the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the two-part bathythermograph with the instrumentation package for indicating the temperature profile of the body of water of White with the specific knowledge of releasing a ballast/anchor to increase buoyancy of Welch. This is because releasing a weight (such as a ballast or anchor) allows for increasing buoyancy of a device by dropping a dense/heavy portion. This is important to provide an end user additional options for utilizing the bathythermograph buoy in a simple and straightforward manner.

Regarding claim 20, White teaches that the one or more sensors (at least the bathythermograph sensors for determining a temperature profile of the water – see col. 2, ¶ at 22) are carried by the second portion of the housing (14; see figs. 1-4), and wherein the method further comprises measuring one or more parameters with the one or more sensors as the second portion of the housing of the bathythermograph buoy [moves] (“Attached to the bottom end of the water device is an instrumentation package, such as a bathythermograph 14, for indicating the temperature profile of the body of water.” See figs. 3-4 showing the ascent of the bathythermograph in view of col. 2, ¶ at 22).
White does not directly and specifically state that the temperature readings for determining a temperature profile of the water are as the bathythermograph ascends.
However, White does disclose that the temperature readings are taken to produce a temperature profile of the water (see col. 1, lines 11-39 – background explaining the use of bathythermographs).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855